Exhibit AGREEMENT FOR THE PURCHASE OF SHARES OF CAPITAL STOCK OF CAROLINA AIR CHARTER INCORPORATED THIS AGREEMENT FOR THE PURCHASE OF SHARES OF CAPITAL STOCK OF CAROLINA AIR CHARTER, INC., (the “Agreement”) made this day of March 2008, by and between Carolina Air Charter, Inc., a North Carolina corporation (“CAC”), the security holders of CAC (the “Sellers”), River Hawk Aviation, Inc., a publicly traded Nevada corporation (“River Hawk”), and for the purpose of setting forth the terms and conditions upon which the Sellers will sell to River Hawk one hundred percent (100%) of CAC’s issued and outstanding capital stock and capital stock equivalents (hereinafter defined). WITNESSETH: WHEREAS, the Sellers and River Hawk shall appoint Insured Aircraft Title Service, or such otherescrow agent acceptable to, and for the benefit of, both parties, to manage the transfer of consideration received from River Hawk for the sale of the Capital Stock (hereinafter defined) of CAC.The parties shall mutually approve and equally bear all expenses in connection with the escrow agent NOW, THEREFORE, in consideration of the mutual promises, covenants and representations contained herein, the parties herewith agree as follows: ARTICLE I SALE OF SHARES OF CAPITAL STOCK 1.01Sale of Shares.Subject to the terms and conditions of this Agreement, the Sellers agree to sell to River Hawk, pursuant to Section 4(2) of the Securities Act of 1933 (the “Securities Act”), one hundred percent (100%) of the total issued and outstanding capital stock, securities convertible into capital stock and all capital stock equivalents of CAC as of the date first written above (herein collectively referred from time to time as the “Capital Stock”), and River Hawk agrees to purchase the Capital Stock for a total of Four hundred twenty-five thousand and 00/ollars ($425,000.00) (the “Purchase Price”) subject to the covenants stated in Section 5.01 and 5.02 of Article V and to the terms and conditions of this Agreement, generally.The Purchase Price shall be payable as follows: (i) Three hundred fifty-thousand Dollars ($350,000.00) upon Closing (defined below), and (ii) Seventy-five thousand Dollars ($75,000) upon River Hawk’s receipt of the City of Concord’s and/or Concord Regional Airport’s consent to this Agreement is delivered to Insured Aircraft Title Service, or such other acceptable escrow agent, to the extent such extent is required. 1.02Escrow Agent.The Sellers and River Hawk appoint, at their mutual approval and equal expense, Insured Aircraft Title Service as escrow or such other escrow agent acceptable to both parties (the “Escrow Agent”), to coordinate the delivery of the Capital Stock, all certificates, corporate books and records thereto (the “Original Documents”), and distribution of the funds received for the sale of the Capital Stock. 1.03Exchange.It is agreed that the Purchase Price will be transferred to the Escrow Agent by River Hawk as payment in full balance of the Purchase Price prior to, or upon, the(defined below) Date, in exchange for the Capital Stock purchased by way of this Agreement.The Capital Stock delivered to River Hawk by CAC shall be at the time of transfer held in the name(s) and denomination(s) as detailed in Schedule A, consisting of all the current shareholders of CAC and their number of their respective shares, attached hereto (which shall show 100% of the issued and outstanding Common Stock of CAC), and the Original Documents (defined herein) shall be transferred to, and shall remain with the Escrow Agent until the transaction closes at which point an the Escrow Agent (i) shall forward the Capital Stock and the Original Documents to River Hawk along and (ii) shall transfer the Purchase Price to CAC’s designated account or, in the alternative, (iii) such exchange shall occur at the direction of the Escrow Agent. 1.04Opening of Escrow.Upon both the signing of this Agreement and the receipt, by the Escrow Agent, of payment of the Purchase Price, the escrow shall be opened and in effect. 1.05Date of Closing.The Closing (hereinafter defined) will take place on or before March 18, 2008 (the “Closing Date”), under the terms described in Article IV of this Agreement. ARTICLE II REPRESENTATIONS AND WARRANTIES The CAC and the Sellers hereby represent and warrant to River Hawk, the following: 2.01Organization.CAC is a corporation duly organized in the State of North Carolina and has all necessary corporate powers to conduct business.All actions taken by the incorporators, directors and/or shareholders of CAC have been valid and in accordance with the laws of the State of North Carolina. 2.02Capital.The authorized capital stock of CAC currently consists of 20,000 shares of Class A Voting common stock, with no par value (“Class A Voting”), and 80,000 shares of
